             Case 7:20-cv-03445-VB Document 23 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
EDNA RIOS,                                                        :
                            Plaintiff,                            :
v.                                                                :
                                                                  :      ORDER
WELLS FARGO BANK AND WELLS                                        :
FARGO HOME MORTGAGE,                                              :      20 CV 3445 (VB)
                            Defendants.                           :
------------------------------------------------------------------x

        On August 5, 2020, defendants filed a motion to dismiss the complaint pursuant to Fed.
R. Civ. P. 12(b)(6). (Doc. #19).

       Accordingly, it is hereby ORDERED that, by no later than August 17, 2020, plaintiff
must notify the Court by letter whether (i) plaintiff intends to file an amended complaint in
response to the motion to dismiss, or (ii) plaintiff will rely on the complaint that is the subject of
the motion to dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

         If plaintiff elects to file an amended complaint, plaintiff must file the amended complaint
by no later than 14 days after notifying the Court of its intent to do so. Within 21 days of such
amendment, defendants may either (i) file an answer to the amended complaint, (ii) file a motion
to dismiss the amended complaint, or (iii) notify the Court by letter that they are relying on the
initially filed motion to dismiss.

Dated: August 6, 2020
       White Plains, NY
                                                       SO ORDERED:




                                                       ____________________________
                                                       Vincent L. Briccetti
                                                       United States District Judge
